United States Court of Appeals
                     For the First Circuit


No. 14-1303

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        LAUREN MACARTHUR,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on November 9, 2015, is
amended as follows:

     On page 4, lines 2-3, "Each firearm had magazines inserted in
them" is replaced with "Each firearm had a magazine inserted in
it"

     On page 8, line 41, "United States v. Fernández-Cabrera" is
replaced with "United States v. Fernández-Cabrera"